Exhibit 10.51






KLA-TENCOR CORPORATION
EXECUTIVE SEVERANCE PLAN




AS AMENDED AND RESTATED FEBRUARY 19, 2009



  1. Introduction




     The KLA-Tencor Corporation Executive Severance Plan (the “Plan”) is
designed to (i) assure the Company that it will have the continued dedication
and availability of, and objective advice and counsel from, the Participants and
(ii) provide Participants with the compensation and benefits described in the
Plan in the event of their termination of employment with the Company under the
circumstances described in the Plan. This document constitutes the written
instrument under which the Plan is maintained and supersedes any prior plan or
practice of the Company that provides severance benefits to Participants.

     This Plan is intended to be in documentary compliance with the applicable
requirements of Section 409A of the Internal Revenue Code and the Treasury
Regulations issued thereunder, and any ambiguities herein will be interpreted to
so comply.

Participants shall be those Employees selected at the sole discretion of the
Committee.



  2. Definitions




For purposes of this Plan, the following terms shall have the meanings set forth
below:

     (a) “Acceleration Ratio” shall mean the ratio of (i) the number of months
(with any fractional month rounded up to the next whole month) that elapse
between the grant date of an outstanding equity award and the date of the
Participant’s Separation from Service hereunder to (ii) the number of months
(with any fractional month rounded up to the next whole month) in the total
vesting period in effect for such award.

(b)      “Amended Plan Effective Date” shall mean February 19, 2009.   (c)     
“Average Annual Incentive” shall mean the average annual incentive cash  

compensation earned in the aggregate by the Participant under the Company’s
various incentive bonus plans for the last three Prior Completed Fiscal Years of
the Company, including any portion earned but deferred; provided, however that
if a Participant has not been in Employee status for the last three full fiscal
years, the Average Annual Incentive shall mean the product of (i) 12 times (ii)
the quotient equal to (A) the sum of (1) the annual incentive cash compensation
earned in the aggregate by the Participant under the Company’s various incentive
bonus plans (including any portion earned but deferred) with respect to all
Prior Completed Fiscal Years plus (2) the Participant’s Termination

--------------------------------------------------------------------------------

Year Bonus, divided by (B) the sum of (1) the total number of months of service
by such Participant for all Prior Completed Fiscal Years (i.e., the number of
such Participant’s Prior Completed Fiscal Years multiplied by 12) plus (2) the
number of full calendar months of Employee service by such Participant in the
fiscal year in which he or she ceases Employee status.

     (d) “Base Salary” shall mean the Participant’s annual rate of base salary
in effect as of the date of his or her cessation of Employee status, but prior
to any reduction to such Base Salary that would qualify as a Good Reason
termination event.

(e)      “Board” means the Board of Directors of the Company.   (f)      “Cause”
shall mean (A) outside the Change of Control Period, the occurrence of  

any of the following events: (i) the Participant’s conviction of, or plea of
nolo contendre to, a felony; (ii) the Participant’s gross misconduct; (iii) any
material act of personal dishonesty taken by the Participant in connection with
his or her responsibilities as an employee of the Company, or (iv) the
Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the Board which describes the
basis for the Board’s belief that the Participant has not substantially
performed his or her duties and provides the Participant with thirty (30) days
to take corrective action, and (B) within the Change of Control Period, the
occurrence of any of the following events: (i) the Participant’s conviction of,
or plea of nolo contendre to, a felony that the Board reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business; (ii) the Participant’s willful gross misconduct with regard to the
Company that is materially injurious to the Company; (iii) any act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial personal enrichment of
the Participant or (iv) the Participant’s willful and continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Participant a written demand for performance from the
Board which describes the basis for the Board’s belief that the Participant has
not substantially performed his or her duties and provides the Participant with
thirty (30) days to take corrective action.

     (g) “Change of Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; (ii) the sale or disposition
by the Company of all or substantially all of the Company’s assets; (iii) the
consummation of any merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power

--------------------------------------------------------------------------------

represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) a change in
the composition of the Board, as a result of which fewer than a majority of the
Board members are Incumbent Directors. “Incumbent Directors” shall mean Board
members who either (A) are members of the Board on the Amended Plan Effective
Date or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those Board members whose election
or nomination was not in connection with any transactions described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

     (h) “Change of Control Period” shall mean the two (2) year period
commencing upon the occurrence of a Change of Control.

(i)      “Code” shall mean the Internal Revenue Code of 1986, as amended.   (j) 
    “Committee” shall mean the Board or such committee appointed by the Board to
 

act as the committee for purposes of administering the Plan.

     (k) “Company” shall mean KLA-Tencor Corporation, a Delaware corporation,
and any successor entity.

     (l) “Employee” shall mean an individual who is a full-time regular employee
of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. An individual shall be deemed to continue in
Employee status for so long as he or she continues as a full-time regular
employee of at least one member of the Employer Group.

     (m)“Employer Group” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.

(n)      “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code.   (o)      “Good Reason” shall mean (i) a material reduction of the
Participant’s duties,  

authority or responsibilities; (ii) a material change in the Participant’s
reporting requirements such that the Participant is required to report to a
person whose duties, responsibilities and authority are materially less than
those of the person to whom the Participant was reporting immediately prior to
such change, (iii) a material reduction in

--------------------------------------------------------------------------------

the Participant’s Base Salary, other than a reduction that applies to other
executives generally; (iv) a material reduction in the aggregate level of the
Participant’s overall compensation, other than a reduction that applies to other
executives generally; or (iv) a material relocation of the Participant’s office,
with a relocation of more than fifty (50) miles from its then present location
to be deemed material, unless the relocated office is closer to the
Participant’s then principal residence; provided however, that in no event shall
the Participant’s Separation from Service be deemed to be for Good Reason unless
(x) the Participant provides the Company with written notice specifying in
detail the event or transaction constituting grounds for a Good Reason
resignation and delivered to the Company within ninety (90) days after the
occurrence of that event or transaction, (y) the Company fails to remedy the
purported Good Reason event or transaction within a reasonable cure period of at
least thirty (30) days following receipt of such notice and (z) the Participant
resigns for such Good Reason within sixty (60) days after the Company’s failure
to take such timely curative action, but in no event more than one hundred
eighty (180) days after the occurrence of the event or transaction identified in
the clause (x) notice to the Company as the grounds for the Good Reason
resignation.

(p)      “Original Effective Date” shall mean January 1, 2006.   (q)     
“Participant” shall mean an Employee who meets the eligibility requirements of  



Section 3.




(r)      “Plan” shall mean this KLA-Tencor Corporation Executive Severance Plan.
  (s)      “Plan Year” shall mean the Company’s fiscal year.   (t)      “Prior
Completed Fiscal Years” shall mean, with respect to a Participant who  

ceases Employee status, the completed fiscal years of the Company occurring
consecutively immediately preceding the fiscal year in which such Participant
ceases Employee status and for which such Participant remained in continuous
Employee status for the entire fiscal year.

     (u) “Prorated Annual Incentive” shall mean the aggregate incentive bonus
paid to the Participant under the Company’s various incentive bonus plans for
the Company’s most recently completed fiscal year, including any portion earned
but deferred, multiplied by a fraction, the numerator of which is the number of
days in the Company’s then current fiscal year through the date of the
Participant’s Separation from Service, and the denominator of which is equal to
365.

     (v) “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she

--------------------------------------------------------------------------------

may have rendered such service). Any such determination as to Separation from
Service, however, shall be made in accordance with the applicable standards of
the Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
an Employee is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months or any longer period
for which such Employee’s right to reemployment with one or more members of the
Employer Group is provided either by statute or contract; provided, however,
that in the event of an Employee’s leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes such individual to be unable to perform his or her duties as an
Employee, no Separation from Service shall be deemed to occur during the first
twenty-nine (29) months of such leave. If the period of leave exceeds six (6)
months (or twenty-nine (29) months in the event of disability as indicated
above) and the Employee’s right to reemployment is not provided either by
statute or contract, then such Employee will be deemed to have a Separation from
Service on the first day immediately following the expiration of such six

(6)      -month or twenty-nine (29)-month period.     (w) “Severance Multiple”
shall mean the Participant’s Severance Period, expressed in  

years or fractions thereof (e.g., a Severance Period of two years results in a
Severance Multiple of two). The Severance Multiple may be different for periods
outside of the Change of Control Period and within the Change of Control Period.

     (x) “Severance Payment” shall mean the payment of severance compensation as
provided in Section 4 hereof.

     (y) “Severance Period” shall mean the number of years (which may include
fractional years) established by the Committee for an individual Participant.
The Severance Period may be different for periods outside of the Change of
Control Period and within the Change of Control Period.

     (z) “Specified Employee” means any individual who is, at any time during
the twelve (12)-month period ending with the identification date specified
below, a “key employee” (within the meaning of that term under Code Section
416(i)), as determined by the Committee in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all non-qualified deferred compensation plans
of the Employer Group subject to Code Section 409A. The Specified Employees
shall be identified by the

Committee on December 31 each year and shall have that status for the twelve
(12)-month period beginning on the April 1 subsequent to such determination by
the Committee.

     (aa) “Termination Year Bonus” means the product of (i) a Participant’s
actual annual incentive cash compensation for the fiscal year in which he or she
ceases Employee status, calculated (based on the Company’s actual performance
metrics for such fiscal year) after

--------------------------------------------------------------------------------

the conclusion of such fiscal year, that the Participant would have received if
the Participant had remained in continuous Employee status through the entire
fiscal year (and any additional period of time necessary to be eligible to
receive such annual incentive cash compensation for such fiscal year) and (ii) a
fraction, the numerator of which is the number of full calendar months of
Employee service by such Participant in the fiscal year in which he or she
ceases Employee status, and the denominator of which is 12.



  3. Eligibility




     (a) Required Release. In order to qualify for severance benefits under
Section 4(b), 4(c) or 4(d) of the Plan, the Participant must, within twenty-one
(21) days (or forty-five (45) days to the extent any such longer period is
required under applicable law) after the date of his or her Separation from
Service, sign and deliver to the Company a general waiver and release (the
“Required Release”) in the form provided by (and in favor of) the Company, and
such Required Release must become effective under applicable law following the
expiration of any applicable revocation period under federal or state law.

     (b) Participation in Plan. The Committee shall from time to time designate
the Employees who are to participate in the Plan. The Committee may, with
respect to one or more such designated Participants, limit their participation
to certain Separations from Service during or related to the Change of Control
Period as set forth in Sections 4(c) and 4(d) hereof and not allow them to
participate with respect to certain Separations from Service outside of and
unrelated to the Change of Control Period, as set forth in Section 4(b) hereof.
A Participant shall cease to be a Participant upon cessation of Employee status
(unless such Participant is then entitled to a Severance Payment under the Plan)
or upon the expiration date of the Plan. However, a Participant who becomes
entitled to a Severance Payment shall remain a Participant in the Plan until the
full amount of his or her benefits under the Plan have been provided to such
Participant, notwithstanding the prior expiration of the Plan. Upon receipt of
all the Severance Payments, the Participant releases the Company from any and
all further obligations under the Plan.



  4. Severance Benefits




     (a) Termination of Employment. Except as otherwise provided in this Section
4(a), upon the termination of the Participant’s Employee status for any reason,
the Participant shall be immediately entitled to any (i) unpaid Base Salary
accrued through the effective date of such termination; (ii) unreimbursed
business expenses required to be reimbursed to the Participant in accordance
with the Company’s business expense reimbursement policy, and (iii) pay for
accrued but unused vacation that the Company is legally obligated to pay the
Participant. Any amounts deferred by such Participant under one or more of the
Company’s non-qualified deferred compensation programs subject to Section 409A
of the Code which remain unpaid on the termination date shall be paid at such
time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section 6 below. Amounts deferred under any other
deferred compensation plans or

--------------------------------------------------------------------------------

programs shall be paid to the Participant in accordance with the terms and
provisions of each such applicable plan or program. In addition, should the
Participant incur a Separation from Service because his or her service as an
Employee is terminated or reduced by the Company other than for Cause or by the
Participant for Good Reason, then the Participant shall be entitled to the
amounts and benefits specified below.

     (b) Termination by the Company Without Cause or the Participant Terminates
for Good Reason Outside of the Change of Control Period. If the Participant
incurs a Separation from Service because his or her service as an Employee is
reduced or terminated by the Company without Cause or by the Participant for
Good Reason, and such Separation from Service does not occur during the Change
of Control Period, then, subject to Sections 3(a) and 5, the Participant shall
receive: (i) an amount equal to the Participant’s Severance Multiple multiplied
by the Participant’s Base Salary, payable in successive equal installments over
the Severance Period in accordance with the Company’s normal payroll policies
for salaried employees, with the first such payment to begin on the first payday
within the sixty (60)-day period following the date of such Separation from
Service on which the Participant’s Required Release is effective, but in no
event shall such initial payment be made later than the last business day of
such sixty (60)-day period on which the Release is so effective; (ii) the
Participant’s Prorated Annual Incentive, with such payment to be made in a lump
sum at the same time as the first installment payment under clause (i) above;
(iii) partial vesting acceleration with respect to the Participant’s then
outstanding unvested equity awards, with the amount of such accelerated vesting
being equal to, for each such award, (A) the product of the number of shares
originally granted under such award (as such number may be modified based upon
the satisfaction of (or failure to satisfy) any performance criteria applicable
to such award; with respect to any award for which satisfaction of the
performance criteria applicable to such award has not yet been determined as of
the date of such Participant’s Separation from Service, the number of shares
under such award for purposes of this clause (A) shall only be calculated
following the determination of the extent to which such performance criteria
have actually been satisfied (if at all)) multiplied by the Acceleration Ratio,
less (B) the number of shares under such award that have actually vested in
accordance with the terms of such award (without giving effect to the
acceleration terms hereunder) as of the date of the Participant’s Separation
from Service hereunder; and (iv) with respect to any of the Participant’s then
outstanding options or stock appreciation rights granted on or after the
Original Effective Date (“New Options/SARs”), an extended post-termination
exercise period for each such New Option/SAR equal to the earlier of (x) twelve
(12) months from the date of the Participant’s cessation of Employee status or
(y) the expiration date of the maximum term (not to exceed ten years) of such
New Option/SAR. The Company will amend the agreements (e.g., restricted stock
unit agreements or stock option agreements) underlying a Participant's equity
awards outstanding as of the date of such Participant's Separation from Service
to the extent necessary to give effect to the provisions of this Section 4(b).

     (c) Termination Without Cause or Resignation for Good Reason During the
Change of Control Period. If the Participant incurs a Separation from Service
because his or her service as an Employee is reduced or terminated by the
Company without Cause or by

--------------------------------------------------------------------------------

the Participant for Good Reason, and such Separation from Service occurs within
the Change of Control Period, then, subject to Sections 3(a) and 5, Participant
shall receive: (i) a cash amount equal to the Participant’s Severance Multiple
multiplied by the sum of the Participant’s Base Salary and Average Annual
Incentive, payable in successive equal installments over the Severance Period in
accordance with the Company’s normal payroll policies for salaried employees,
with the first such payment to begin on the first payday within the sixty
(60)-day period following the date of his or her Separation from Service on
which the Participant’s Required Release is effective, but in no event shall
such initial payment be made later than the last business day of such sixty
(60)-day period on which the Release is so effective (provided that, if the
Average Annual Incentive component of such payment cannot be calculated prior to
the date of such initial payment (for example, because the Company’s
Compensation Committee has not certified the extent to which the applicable
performance criteria have been achieved), the Average Annual Incentive amount
will, once it can be calculated, be paid in successive equal installments over
the then-remaining term of the Severance Period in accordance with the Company’s
normal payroll policies for salaried employees (or, if the Severance Period has
ended, in lump-sum on the first payday after such calculation has been
completed)); (ii) the Participant’s Prorated Annual Incentive, with such payment
to be made in a lump sum at the same time as the first installment payment under
clause (i) above; (iii) 100% accelerated vesting with respect to each of the
Participant’s then outstanding unvested equity awards (provided that, with
respect to any award for which satisfaction of the performance criteria
applicable to such award has not yet been determined as of the date of such
Participant’s Separation from Service, the number of shares under such award
that shall be accelerated for purposes of this clause (iii) shall only be equal
to the final number of shares under such award, as calculated following the
determination of the extent to which such performance criteria have actually
been satisfied (if at all)); (iv) an extended post-termination exercise period
for each New Option/SAR equal to the earlier of (x) twelve (12) months from the
date of the Participant’s cessation of Employee status or (y) the expiration
date of the maximum term (not to exceed ten years) of such New Option/SAR; and
(v) a monthly payment of $2,000 for the duration of the Severance Period, with
the payment for each such month to be made concurrently with the first payment
made under clause (i) above for that month. The Company will amend the
agreements (e.g., restricted stock unit agreements or stock option agreements)
underlying a Participant's equity awards outstanding as of the date of such
Participant's Separation from Service to the extent necessary to give effect to
the provisions of this Section 4(c).

     (d) Certain Terminations Prior to a Change of Control. If at any time
during the period beginning with the execution of a definitive agreement to
effect a Change of Control and ending with the earlier (x) the termination of
that agreement without a Change of Control or (y) the effective date of the
Change of Control contemplated by that agreement, the Participant incurs a
Separation from Service because his or her service as an Employee is reduced or
terminated by the Company without Cause or by the Participant for Good Reason,
then each of his or her outstanding equity awards, whether vested or unvested,
shall, notwithstanding anything to the contrary in the documents evidencing
those awards, remain outstanding for a period of six (6) months following such
Separation from Service (or, if earlier, until the expiration date of the
maximum term (not to exceed ten years) of

--------------------------------------------------------------------------------

such award). Should the Change of Control contemplated by that agreement become
effective during that six (6)-month period, then, subject to Sections 3(a) and
5, Participant shall thereupon become entitled to the following benefits: (i)
the unvested portion of each of his or her outstanding equity awards shall vest
immediately (provided that, with respect to any award for which satisfaction of
the performance criteria applicable to such award has not yet been determined as
of the date of such Participant’s Separation from Service, the number of shares
under such award that shall be accelerated for purposes of this clause (i) shall
only be equal to the final number of shares under such award, as calculated
following the determination of the extent to which such performance criteria
have actually been satisfied (if at all)); (ii) each of his or her New
Options/SARs shall have an extended post-termination exercise period equal to
the earlier of (x) twelve (12) months from the date of his or her cessation of
Employee status or (y) the expiration date of the maximum term (not to exceed
ten years) of such New Option/SAR; (iii) a cash amount equal to the
Participant’s Severance Multiple multiplied by the sum of the Participant’s Base
Salary and Average Annual Incentive, payable in successive equal installments
over the Severance Period in accordance with the Company’s normal payroll
policies for salaried employees, with the first such payment to begin on the
first payday within the sixty (60)-day period following the date of his or her
Separation from Service on which the Participant’s Required Release is
effective, but in no event shall such initial payment be made later than the
last business day of such sixty (60)-day period on which the Release is so
effective (provided that, if the Average Annual Incentive component of such
payment cannot be calculated prior to the date of such initial payment (for
example, because the Company’s Compensation Committee has not certified the
extent to which the applicable performance criteria have been achieved), the
Average Annual Incentive amount will, once it can be calculated, be paid in
successive equal installments over the then-remaining term of the Severance
Period in accordance with the Company’s normal payroll policies for salaried
employees (or, if the Severance Period has ended, in lump-sum on the first
payday after such calculation has been completed)); (iv) the Participant’s
Prorated Annual Incentive, with such payment to be made in a lump sum at the
same time as the first installment payment under clause (iii) above and (v) a
monthly payment of $2,000 for the duration of the Severance Period, with the
payment for each such month to be made concurrently with the first payment made
under clause (iii) above for that month. The severance benefits payable under
this Section 4(d) shall be in lieu of any severance benefits to which the
Participant might otherwise be entitled under Section 4(c); accordingly, there
shall be no duplication of benefits under Sections 4(c) and 4(d). The Company
will amend the agreements (e.g., restricted stock unit agreements or stock
option agreements) underlying a Participant's equity awards outstanding as of
the date of such Participant's Separation from Service to the extent necessary
to give effect to the provisions of this Section 4(d).

     (e) Code Section 409A Status. The Participant’s right to receive
compensation continuation payments pursuant to clause (i) of Section 4(b),
clauses (i) and (v) of Section 4(c) or clauses (iii) and (v) of Section 4(d))
shall in each instance be treated, for purposes of Code Section 409A, as a right
to a series of separate payments. To the extent the Participant vests in any
outstanding restricted stock unit award or other similar full value equity award
in accordance with the provisions of Section 4(b), 4(c) or 4 (d), the

--------------------------------------------------------------------------------

underlying shares of the Company’s common stock shall be issued on the date that
award vests upon the satisfaction of the applicable requirements for such
vesting (including the Release requirements under Section 3(a)) or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth day of the third calendar month following such vesting date. The
Participant’s right to receive shares of the Company’s common stock in one or
more installments under such equity awards shall, for purposes of Code Section
409A, be treated as a right to receive a series of separate payments.

(f)      Golden Parachute Excise Taxes.     (i) Parachute Payments of Less than
3x Base Amount Plus Fifty Thousand Dollars.  

If the benefits provided to the Participant under this Plan or otherwise payable
to him or her (a) constitute “parachute payments” within the meaning of Section
280G of the Code, (b) would be subject to the Excise Tax, and (c) the aggregate
present value of those parachute payments, as determined in accordance with
Section 280G of the Code and the Treasury Regulations thereunder, is less than
the dollar amount obtained by first multiplying the Participant’s “base amount”
(within the meaning of Code Section 280G(b)(3)) by three (3) and then adding to
such product fifty thousand dollars, then such benefits shall be reduced to the
extent necessary (but only to that extent) so that no portion of such benefits
will be subject to excise tax under Section 4999 of the Code. Such reduction
shall be effected first by reducing the dollar amount of the Participant’s cash
severance payments under clause (i) of Section 4(b), clauses (i) and (v) of
Section 4(c) or clauses (iii) and (v) of Section 4(d), as applicable, with such
reduction to be applied pro-rata to each such payment without any change in the
payment dates, then by reducing his or her lump sum Pro-rated Annual Incentive
payment and finally by reducing the accelerated vesting of his or her
outstanding equity awards. All calculations required under this Section 4(f)(i)
shall be performed by an independent registered public accounting firm mutually
agreeable to the Company and the Participant (the “Independent Auditors”). The
initial calculations shall be completed within thirty (30) business days
following the effective date of the Change of Control, and any additional
calculations required in connection with the Participant’s subsequent Separation
from Service shall be completed within thirty (30) business days following the
date of such Separation from Service.

     (ii) Parachute Payments Equal to or Greater than 3x Base Amount Plus Fifty
Thousand Dollars. If the benefits provided to the Participant under this Plan or
otherwise payable to him or her (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, (b) would be subject to the Excise Tax, and
(c) the aggregate present value of those parachute payments, as determined in
accordance with Section 280G of the Code and the Treasury Regulations
thereunder, equals or exceeds the dollar amount obtained by first multiplying
the Participant’s “base amount” (within the meaning of Code Section 280G(b)(3))
by three (3) and then adding to such product fifty thousand dollars, then (A)
those benefits shall be delivered in full to the Participant, and (B) the
Participant shall also receive (1) a payment from the Company sufficient to pay
such Excise Tax and (2) an additional payment from the Company sufficient to pay
the federal and state income and employment taxes and additional Excise Taxes
arising from the

--------------------------------------------------------------------------------

payments made to the Participant by the Company pursuant to this clause (B),
with such combined payment herein designated the “Tax Gross-Up.”

     (iii) 280G Determinations. Within thirty (30) days after any Change of
Control transaction in which one or more of the benefits paid or provided to the
Participant constitute, in the opinion of the Independent Auditors, parachute
payments under Code Section 280G which equal or exceed the dollar amount
calculated under subparagraph (ii) of this Section 4(f), the Independent
Auditors shall calculate the Excise Tax attributable to those payments and the
resulting Tax Gross-Up to which the Participant is entitled with respect to such
tax liability. Within thirty (30) days after the Participant’s Separation from
Service under Section 4(c) or 4(d), the Independent Auditors shall identify any
additional parachute payments which such Participant is to receive pursuant to
this Plan in connection with such Separation from Service and submit to the
Company and the Participant the calculation of the Excise Tax attributable to
those payments and the resulting Tax Gross-Up to which the Participant is
entitled with respect to such tax liability. In each such instance, the Company
will pay the applicable Tax Gross-Up to the Participant (net of all applicable
withholding taxes, including any taxes required to be withheld under Code
Section 4999) within ten (10) business days following the later of (i) the
delivery by the Independent Auditors of the calculation of the applicable Excise
Tax and the resulting Tax Gross-Up, provided such calculations represent a
reasonable interpretation of the applicable law and regulations or (ii) the date
the related Excise Tax is remitted to the appropriate tax authorities. For
purposes of making the calculations required by this Section 4(f), the
Independent Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish the Independent Auditors
with such information and documents as the Independent Auditors may reasonably
request in order to make the calculations required under this Section 4(f). The
Company shall bear all costs the Independent Auditors may reasonably incur in
connection with any calculations contemplated by this Section 4(f).

     (iv) In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination (as defined below) to be greater than the
Excise Tax liability taken into account for purposes of the Tax Gross-Up paid to
the Participant pursuant to the preceding provisions of this Section 4(f), then
within thirty (30) days following the Final Determination, the Participant shall
submit to the Company a new Excise Tax calculation based upon that Final
Determination. The Independent Auditors shall, within the next forty-five (45)
days thereafter, calculate (in accordance with the same procedures applicable to
the calculation of the initial Tax Gross-Up payment hereunder) the additional
Tax Gross-Up payment to which the Participant is entitled on the basis of the
Excise Tax liability resulting from that Final Determination and deliver those
calculations to the Company and the Participant. The Company shall make such
additional Tax Gross Up payment to the Participant within ten (10) business days
following the later of (i) the delivery of the applicable calculations or (ii)
the date the excess tax liability attributable to the Final Determination is
remitted to the appropriate tax authorities.

--------------------------------------------------------------------------------

     (v) In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the Tax Gross-Up paid to the Participant
pursuant to the preceding provisions of this Section 4(f), then the Participant
shall refund to the Company, promptly upon receipt, any federal or state tax
refund attributable to the Excise Tax overpayment.

     (vi) For purposes of this Section 4(f), a “Final Determination” means an
audit adjustment by the Internal Revenue Service that is either (i) agreed to by
both the Participant (or his or her estate) and the Company (such agreement by
the Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Participant and the Company
concur (such concurrence by the Company to be not unreasonably withheld) or with
respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.

     (g) Additional Limitations on Tax Gross-Up. In order to assure that the Tax
Gross-Up provisions of Section 4(f) comply with the applicable requirements of
Code Section 409A, the following limitation shall be controlling,
notwithstanding anything to the contrary in the preceding provisions of Section
4(f):

     (i) To the extent the Tax Gross-Up (or any additional Tax Gross-Up
hereunder) is attributable to any benefits under this Plan that are triggered by
the Participant’s Separation from Service, that portion of the Tax Gross-Up (or
additional Tax Gross-Up) shall be subject to the delayed payment provisions of
Section 6.

     (ii) In no event shall any Tax Gross-Up to which the Participant becomes
entitled pursuant to Section 4(f) be made later than the later of (i) the close
of the calendar year in which the Excise Tax triggering the right to such
payment is paid by or on behalf of the Participant or (ii) the fifteenth day of
the third calendar month following the day of payment of such Excise Tax.

     (iii) To the extent the Participant may become entitled to any
reimbursement of expenses incurred by him or her at the direction of the Company
in connection with any tax audit or litigation addressing the existence or
amount of the Excise Tax, such reimbursement shall be paid to the Participant no
later than the close of the calendar year in which the Excise Tax that is the
subject of such audit or litigation is paid by or on behalf of the Participant
or, if no Excise Tax is found to be due as a result of such audit or litigation,
no later than the later of (i) the close of the calendar year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation or (ii) the fifteenth day of the third calendar
month following the date the audit is completed or the date the litigation is so
settled or resolved.

     (h) Mitigation Required. Payments and benefits provided for under the Plan
shall be reduced by any compensation or benefits earned by the Participant as a
result of any earnings or benefits that the Participant may receive from any
other source following his or her termination of employment. Moreover, payments
and benefits provided for under

--------------------------------------------------------------------------------

the Plan shall be reduced by any payments or benefits received by Participant
pursuant to any other plan, policy, agreement or arrangement with the Company.

5.      Covenants Not to Compete and Not to Solicit.     (a) Remedies for
Breach. The Company’s obligations to provide Severance Payments  

as provided in Section 4 are expressly conditioned upon the Participant’s
covenants not to compete and not to solicit as provided herein. In the event the
Participant breaches his or her obligations to the Company as provided herein,
the Company’s obligations to make Severance Payments to the Participant pursuant
to Section 4 shall cease (subject to Section 5(b) below), without prejudice to
any other remedies that may be available to the Company.

     (b) Covenant Not to Compete. If a Participant is receiving Severance
Payments pursuant to Section 4 hereof, then for the duration of the Severance
Period, the Participant shall not directly engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages or participates
anywhere in the world in providing goods and services similar to those provided
by the Company upon the date of the Participant’s termination of employment.
Ownership of less than 3% of the outstanding voting stock of a publicly-held
corporation or other entity shall not constitute a violation of this provision.
In the event of a violation of this Section 5(b) by a Participant, all severance
benefits payable to the Participant under this Plan shall cease, except that the
Participant shall nonetheless be entitled to receive, as consideration for his
or her delivery of an effective Required Release, the cash severance payments
contemplated by Section 4(b)(i), 4(c)(i) or 4(d)(iii) (as applicable) for a
period equal to the greater of (i) the period of time between the date of the
Participant’s Separation from Service and the date of violation of this Section
5(b) and (ii) the six (6) months following the date of the Participant’s
Separation from Service.

     (c) Covenant Not to Solicit. If a Participant is receiving Severance
Payments pursuant to Section 4 hereof, he or she shall not, at any time during
the Severance Period, directly or indirectly solicit any individuals to leave
the Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.

     (d) Representations. The covenants contained in this Section 5 shall be
construed as a series of separate covenants, one for each county, city and state
(or analogous entity) and country of the world. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants, or any part
thereof, then such unenforceable covenant, or such part thereof, shall be deemed
eliminated from this Plan for the purpose of those proceedings to the extent
necessary to permit the remaining separate covenants, or portions thereof, to be
enforced.

     (e) Reformation. In the event that the provisions of this Section 5 should
ever be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted

--------------------------------------------------------------------------------

by applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations, as the case may be, permitted by applicable laws.

     6. Special Limitations on Benefit Payments. The following special
provisions shall govern the commencement date of the payments and benefits to
which a Participant may become entitled under the Plan:

     (a) Notwithstanding any provision in this Plan to the contrary (other than
Section 6(b) below), no payment or benefit under the Plan which constitutes an
item of deferred compensation under Section 409A of the Code and becomes payable
by reason of the Participant’s Separation from Service will be made to such
Participant prior to the earlier of (i) the first day following the six-month
anniversary of the date of Separation of Service or (ii) the date of the
Participant’s death, if the Participant is deemed at the time of such Separation
from Service to be a Specified Employee and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments, benefits and reimbursements deferred pursuant to this Section 6(a)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to the
Participant in a lump sum on the date that is six (6) months and one (1) day
after the date of his or her Separation from Service or, if earlier, the first
day of the month immediately following the date the Company receives proof of
his or her death. Any remaining payments or benefits due under the Plan will be
paid in accordance with the normal payment dates specified herein.

     (b) Notwithstanding Section 6(a) above, the following provisions shall also
be applicable to a Participant who is a Specified Employee at the time of his or
her Separation of Service:

     (i) Any payments or benefits under the Plan which become due and payable to
such Participant during the period beginning with the date of his or her
Separation from Service and ending on March 15 of the following calendar year
shall not be subject to the six (6)-month holdback under Subsection 6.A and
shall accordingly be paid as and when they become due and payable under the
Plan.

     (ii) The remaining portion of the payments and benefits to which the
Participant becomes entitled under the Plan, to the extent they do not in the
aggregate exceed the dollar limit described below and are otherwise scheduled to
be paid no later than the last day of the second calendar year following the
calendar year in which the Participant’s Separation from Service occurs, shall
not be subject to any deferred commencement date under Section 6(a) and shall be
paid to the Participant as they become due and payable under the Plan. For
purposes of this subparagraph (ii), the applicable dollar limitation will be
equal to two times the lesser of (i) the Participant’s annualized compensation
(based on his or her annual rate of pay for the calendar year preceding the
calendar year of his or her Separation from Service, adjusted to reflect any
increase during that calendar year which was expected to continue indefinitely
had such Separation from Service not occurred) or (ii) the compensation limit
under Section 401(a)(17) of the Code as in effect

--------------------------------------------------------------------------------

in the year of such Separation from Service. To the extent the portion of the
severance payments and benefits to which the Participant would otherwise be
entitled under the Plan during the deferral period under Section 6(a) exceeds
the foregoing dollar limitation and the amount payable pursuant to subparagraph
(i) above, such excess shall be paid in a lump sum upon the expiration of that
deferral period, in accordance with the payment delay provisions of Section
6(a), and the remaining severance payments and benefits (if any) shall be paid
in accordance with the normal payment dates specified for them herein.

7.      Employment Status; Withholding.     (a) Employment Status. This Plan
does not constitute a contract of employment or  

impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan or available in accordance with the Company’s
established employee plans and practices or other agreements with the Company at
the time of termination.

     (b) Taxation of Plan Payments. All amounts paid pursuant to this Plan shall
be subject to all applicable payroll and withholding taxes.

     8. Arbitration. Any dispute or controversy that shall arise out of the
terms and conditions of the Plan and that cannot be resolved within thirty (30)
days of the dispute or controversy through good-faith negotiation or non-binding
mediation between the Participant and the Company, shall be subject to binding
arbitration in Santa Clara, California before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the California Rules of Civil Procedure. The Company and the
Participant shall each bear their own respective costs and attorneys’ fees
incurred in connection with the arbitration; and the Company shall pay the
arbitrator’s fees, unless law applicable at the time of the arbitration hearing
requires otherwise. The arbitrator shall issue a written decision that sets
forth the essential findings of fact and conclusions of law on which the award
is based. The arbitrator’s decision shall be final and binding to the fullest
extent permitted by law and enforceable by any court having jurisdiction
thereof.

9.      Successors to Company and Participants.     (a) Company’s Successors.
Any successor to the Company (whether direct or indirect  

and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Plan and agree expressly to perform the obligations
under this Plan by executing a written agreement. For all purposes under this
Plan, the term “Company” shall include any successor to the Company’s business
and/or assets which executes and

--------------------------------------------------------------------------------

delivers the assumption agreement described in this subsection or which becomes
bound by the terms of this Plan by operation of law.

     (b) Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.



  10. Duration, Amendment and Termination.




     (a) Duration. The initial term of this Plan shall be three (3) years from
the Original Effective Date. At the end of the initial three (3) year term and
any subsequent annual terms, the Plan shall be automatically extended for a one
(1) year period unless terminated by the Committee prior to the end of such
term, provided that any such termination shall be effective only with respect to
future Plan Years. Participants shall be given notice of a Plan termination
within sixty (60) days of the Committee’s decision. A termination of this Plan
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the right of a Participant whose
Separation from Service occurred prior to the termination date of the Plan to
receive any Severance Payment to which such Participant is then entitled under
the terms of the Plan.

     (b) Change of Control. In the event of a Change of Control during the term
of the Plan, the term of the Plan shall automatically be the Change of Control
Period.

     (c) Amendment. The Committee shall have the discretionary authority to
amend the Plan at any time, except that no such amendment shall affect the right
of a Participant whose Separation from Service occurred prior to the amendment
date of the Plan to receive any Severance Payment to which such Participant is
then entitled under the terms of the Plan without the written consent of the
Participant.

     (d) No Impermissible Acceleration or Deferral. Any action by the Committee
to terminate the Plan or amend the Plan in accordance with the foregoing
provisions of this Section 10 shall be effected in a manner so as not to result
in any impermissible acceleration or deferral of benefits under Code Section
409A or the Treasury Regulations thereunder.



  11. Plan Administration.




     (a) Plan Administrator. The Plan shall be administered by the Committee and
the Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. The Committee
shall have such powers as may be necessary to discharge its duties hereunder.

     (b) Procedures. The Committee may adopt such rules, regulations and bylaws
and shall have the discretionary authority to make such decisions as it deems
necessary or desirable for the proper administration of the Plan. Any rule or
decision by the Committee shall be conclusive and binding upon all Participants.

--------------------------------------------------------------------------------



  12. Miscellaneous Provisions.




     (a) Notices and all other communications contemplated by this Plan shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Company’s Vice President, Human Resources, 1
Technology Drive, Milpitas, CA 95035.

     (b) The invalidity or unenforceability of any provision of this Plan shall
not affect the validity or enforceability of any other provision hereof, which
shall remain in full force and effect.

     (c) The rights of any person to payments or benefits under this Plan shall
not be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void. However, payments and benefits under the Plan
may be reduced or offset by any amount a Participant may owe the Company, to the
extent permitted by applicable law.

     (d) Company may assign its rights under this Plan to an affiliate, and an
affiliate may assign its rights under this Plan to another affiliate of the
Company or to the Company; provided, however, that no assignment shall be made
if the net worth of the assignee is less than the net worth of the Company at
the time of assignment; provided, further, that the Company shall guarantee all
benefits payable hereunder. In the case of any such assignment, the term
“Company” when used in this Plan shall mean the corporation that actually
employs the Participant.

     (e) To the extent there is any ambiguity as to whether any provision of
this Plan would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provision shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.

     IN WITNESS WHEREOF, KLA-Tencor Corporation has caused this amended and
restated Plan to be executed by a duly authorized officer effective as of
February 19, 2009.



KLA-TENCOR CORPORATION

By: /s/ Brian M. Martin

Name: Brian M. Martin




Title: Senior Vice President and General Counsel

--------------------------------------------------------------------------------

Dated: February 19, 2009

--------------------------------------------------------------------------------